        Case 1:18-cr-00173-NRB Document 173 Filed 11/16/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------X
 UNITED STATES OF AMERICA,

               - against -                                      ORDER

                                                         18 Cr. 173-6 (NRB)
 VICTOR DEJESUS-FERREIRA,

                Defendant.
 ----------------------------------X

 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


       WHEREAS,   defendant      Victor    Dejesus-Ferreira          is     currently

detained at the Metropolitan Detention Center following his entry

of a guilty plea to one count of conspiring to distribute and

possess with the intent to distribute heroin and fentanyl in

violation of 21 U.S.C. §§ 841(b)(1)(A), 846; and

       WHEREAS, Mr. Dejesus-Ferreira moved for temporary release of

custody    pending       his   sentence    in     light    of      his     heightened

vulnerability to COVID-19 due to his obesity and his sleep apnea

(ECF No. 171); and

       WHEREAS,    the    Government      does     not    oppose     Mr.     Dejesus-

Ferreira’s motion; and

       WHEREAS, Mr. Dejesus-Ferreira was previously released on a

$200,000 bond signed by eight financially responsible co-signers

and subject to home confinement and GPS monitoring, which along

with   other    conditions,     the   Court      determined     would      reasonably
         Case 1:18-cr-00173-NRB Document 173 Filed 11/16/20 Page 2 of 2



assure Mr. Dejesus-Ferreira’s appearance and the safety of the

community; it is hereby

     ORDERED that, pursuant to 18 U.S.C. §§ 3143 and 3145(c),

Mr. Dejesus-Ferreira is temporarily released from custody subject

to the same bond and conditions upon which he was initially

released; and it is further

     ORDERED that Mr. Dejesus-Ferreira is to be detained until

Mr. Dejesus-Ferreira’s and Mr. Dejesus-Ferreira’s wife’s travel

documents are surrendered and the Pretrial Services Office has

outfitted him with a GPS monitor; and it is further

     ORDERED      that    Mr.   Dejesus-Ferreira’s      December    3,    2020

sentencing is adjourned pending a date to be set by the Court; and

it is further

     ORDERED that the next status conference is scheduled for

Wednesday, February 10, 2021 at 11:00 a.m.

     SO ORDERED.

Dated:       New York, New York
             November 16, 2020


                                                                          _
                                              NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE
